DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730) as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation) and DOE Fundamentals Handbook (Thermodynamics, Heat Transfer, and Fluid Flow," DOE-HDBK-1012/3-92, U.S. Department of Energy, June 1992).Regarding Claim 1:In Figures 1, Bu discloses a solar powered irrigation apparatus (solar powered submersible pump, see paragraph [0002] of the translation) comprising: a. at least one volute inlet (1) adapted to channelize at least one fluid (water) from the outside of said apparatus to the inside of said apparatus (1 is disclosed as a water inlet to channelize water into the apparatus); b. an impeller (3) adapted to rotate and suck in said pressurized and channeled fluid and further pressurize said fluid by centrifugally Nerwin v. Erlichman, 168 USPQ 177, 179.Bu remains silent regarding the specific dimensions the impeller based on a target speed and the dimensions of the components (a) and (c) to (g) based on the dimensions of the impeller.  However, it is extremely well known in the art that pump components are sized to achieve a target specific speed and different types of pumps can be selected to achieve different target specific speeds. For instance, Choi discloses designing the three dimensional shape of an impeller (i.e., dimensions of the impeller) by converting the design variables related to specific speed into a function and by putting optimized design variables into a database (see abstract). Furthermore, in paragraphs [0007]-[0009], Choi discloses multiple pump design software programs that are utilized to design pumps based on different design variables. Hence, based on the teachings of Choi and common knowledge in the art, it has been established that various design variables of pumps such as impeller dimensions can be optimized in order to achieve a specific target speed (Choi discloses in paragraph [0029]: turbo pumps can be classified into a centrifugal type (100 to 600 Ns), a mixed-flow type (400 to 1400 Ns), and an axial-flow type (1200 Ns or higher)).Therefore, based on the teachings of Choi and common knowledge in the art, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have optimized the design variables pertaining to the dimensions of the impeller which would subsequently require a change in the dimensions of the components (a) and (c) to (g), wherein said optimized dimensions of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).After said modification was made, the apparatus would be configured for use in farms having an area ranging from 0.25 to 3 acres and having access to groundwater ranging from 0 to 17 meters below ground level (as previously mentioned, the pump can be sized to achieve a specific target speed that would enable it to irrigate a field of the claimed size and with access to groundwater at said claimed depths. Furthermore, Bu discloses in paragraph [0004] that said pump can be utilized for irrigation).Bu as modified by Choi substantially discloses all the claimed limitations but is silent regarding the Best Efficiency Point of the pump. However, in paragraph [0146], Kallenbach establishes a pump selection criteria wherein the desired pump’s pressure and flow are mapped to a system curve in order to achieve performance closest to said pump’s Best Efficiency Point, such that the pump’s efficiency can be increased and pump cost can be decreased. Hence, based on the evidence provided by Kallenbach, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have selected Bu’s solar powered irrigation apparatus to have a Best Efficiency Point (BEP) at a pump pressure ranging from 80 to 120 kPa and flow rate ranging from 0.6 to 1.3 liters per second, in order to provide the desired irrigation Regarding Claim 2:Bu as modified by Choi, discloses the apparatus being a submersible centrifugal pump (see paragraph [0002]). Regarding Claim 6:Bu as modified by Choi, substantially discloses all the claimed limitations but is silent regarding  whether the cross-sectional area of the outlet nozzle scales linearly with the length of the outlet nozzle. It would have been an obvious matter of design choice to change the shape of Bu’s outlet nozzle (5) such that the cross-sectional area of the outlet nozzle would scale linearly with the length of the outlet nozzle, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  Regarding Claim 7:Bu as modified by Choi, discloses the apparatus, wherein said motor (110) is a brushless DC motor or brushed DC motor (as stated in paragraph [0006], Choi discloses that the motor is a permanent magnet DC motor which typically is a brushed DC motor).Regarding Claim 12:Bu as modified by Choi, discloses the apparatus, wherein said fluid is water (see paragraph [0002]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730) as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation) and DOE Fundamentals Handbook in further view of Franano et al. (herein Franano) (US 2013/0338559)Bu as modified by Choi is silent regarding the gap between said volute inlet and the top of the impeller.However, in paragraph [0131] Franano discloses a similar pump wherein the gap between the top face of the impeller (140) and the volute inlet (i.e., top impeller casing 135 carrying inlet 185, see Figure 5A) is designed to be between 0.05 mm and 0.3 mm (~0.00196 to 0.12 inches) in order to utilize the fluid in this small gap as a hydrodynamic bearing that can supplement a regular bearing or replace said bearing (see paragraph [0131]). Therefore, based on the teachings of Franano, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have designed the gap between the volute inlet and the top of the impeller to be between approximately 0.001 to 0.12 inches (including the claimed range of 0.001 to 0.002 inches) as taught by Franano, since doing so would allow the fluid in said gap to . 
Claims 5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730) as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation) and DOE Fundamentals Handbook in further view of Schmidt et al. (herein Schmidt) (US 2003/0175110)Bu as modified by Choi substantially discloses all the claimed limitations but is silent regarding the specific materials used to construct the impeller, accumulator and outlet nozzle (per claims 5, 19 and 20). However, in paragraph [0024], Schmidt discloses that a pump casing and a pump impeller can be manufactured from a metal wherein the metal is aluminum, such that said pump would be easy to produce and lightweight. Hence, based on Schmidt’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have manufactured Bu’s impeller, accumulator and outlet nozzle out of a metal (per claims 5 and 19) such as aluminum (per claims 5 and 20) since doing so would result in an easy to produce and lightweight pump. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 5, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730) as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation) and DOE Fundamentals Handbook in further view of Stone et al. (herein Stone) (US 2012/0315162) Bu as modified by Choi substantially discloses all the claimed limitations but is silent regarding the specific materials used to construct the impeller, accumulator and outlet nozzle (per claims 5, 21 and 22).However, in paragraph [0027], Stone discloses that a pump casing and a pump impeller can be manufactured from a plastic wherein the plastic is polyvinyl chloride (PVC), such that said pump would be lightweight and corrosion resistant. Hence, based on Stone’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have manufactured Bu’s impeller, accumulator and outlet nozzle out of a plastic (per claims 5 and 20) such as PVC (per claims 5 and 22) since doing so would result in a lightweight, corrosion resistant pump. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730) as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation) and DOE Fundamentals Handbook in further view of Chang et al. (herein Chang) (US 2016/0156221)Bu as modified by Choi substantially discloses all the claimed limitations including a battery (solar battery mentioned in paragraph [0002]) but is silent regarding the specific type of solar battery utilized. . 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730) as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation), DOE Fundamentals Handbook and Nagao et al. (herein Nagao) (US Patent No. 6,050,779)Bu as modified by Choi substantially discloses all the claimed limitations but is silent regarding the solar power requirement of the apparatus. However, in column 1, lines 21-36, Nagao discloses that a solar pump system for drawing water for irrigation can come in various sizes wherein the power requirement by those systems can vary from several watts to thousands of watts. Hence, Nagao establishes that the power requirement of a solar irrigation apparatus is dependent on the size of the system. Hence, based on the evidence provided by Nagao, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized Bu’s solar powered irrigation apparatus to have a power requirement between 180 to 350 Watts (per claims 11 and 13) in order to provide the desired .
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu (CN 2795494, English translation appended) in view of Choi et al. (herein Choi) (US 2016/0342730)  as evidenced by Kallenbach (US 2009/0094002), Vahan (Pump Sizing for Efficient Irrigation) and DOE Fundamentals Handbook in further view of Torres et al. (herein Torres) (US 2008/0203835)Bu as modified by Choi substantially discloses all the claimed limitations including the motor (7) being housed in the housing (6, see Figure 1) (per claim 18) but is silent regarding a printed circuit board (PCB), an electronic speed controller and an electronics mount adapted to mount said PCB and electronics speed controller (per claims 15, 16, 17 and 18). However, in Figures 1 and 6 and paragraph [0027]), Torres discloses a DC motor (12) that has an electronics speed controller (ECU 50) that controls the speed and direction of the motor and also serves to provide power to the motor, wherein said ECU comprises a printed circuit board and is mounted to the motor using an electronics mount (electrical connectors 55 for motor contacts 47).Hence, based on Torres’ teaching, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided Bu’s DC motor with an electronics speed controller and associated printed circuit board . 
Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Note: The arguments pertaining to the specific use of the different modifying references is not relevant to the proposed combinations since the teachings used are to establish that pump sizing is related to optimizable variables and as such, would vary depending on the intended use of the specific pumps. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746